
	
		I
		111th CONGRESS
		1st Session
		H. R. 3824
		IN THE HOUSE OF REPRESENTATIVES
		
			October 15, 2009
			Mr. Deal of Georgia
			 (for himself, Mr. Burgess,
			 Mr. Pitts,
			 Mr. Blunt,
			 Mr. Barton of Texas, and
			 Mr. Buyer) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To allow States to establish interstate compacts for the
		  purpose of expanding health insurance options.
	
	
		1.Short titleThis Act may be cited as the
			 Expanded Health Insurance Options Act
			 of 2009.
		2.Expanding health
			 insurance options
			(a)More affordable
			 health coverage through State compacts
				(1)Authorizing
			 compactsStates may enter into arrangements with other States for
			 the purposes of forming one or more interstate compacts—
					(A)that meet the
			 requirements of this subsection; and
					(B)under which health
			 insurance issuers would offer health insurance coverage meeting the
			 requirements of this subsection under a unified regulatory structure to
			 residents of the States that are parties to the compact.
					(2)Regulatory
			 structureThe regulatory structure under such a compact may
			 include regulations relating to the issuance, renewal, rating, mandated
			 benefits, and similar items with respect to health insurance coverage.
				(3)Regulation;
			 grievancesHealth insurance coverage offered in a State that is a
			 party to such a compact shall be regulated by the State involved in the manner
			 specified in the compact and any grievances with respect to such coverage shall
			 be handled in the State in which the covered individual resides.
				(4)Continuation of
			 anti-fraud activitiesNothing in this section shall be construed
			 to prohibit a State from engaging in anti-fraud activities for the purposes of
			 enforcing regulations or other provisions within such a compact.
				(5)Independent
			 external appealsEach interstate compact shall ensure that
			 individuals who are insured in a State that participates in an interstate
			 compact are able to access an independent external appeals process to review
			 decisions made by health insurance issuers relating to the health insurance
			 coverage of such individual.
				(b)Responsibility
			 of primary stateIn the case of an activity described in
			 paragraph (1)(A) that occurs in a State that is participating in an interstate
			 compact, the primary State, or the State in which the insurance issuer is
			 licensed, is responsible for the enforcement of applicable laws, regulations,
			 agreements, and orders governing the health insurance issuers and health
			 insurance coverage involved, including laws relating to the following:
				(1)The offer, sale,
			 rating, renewal, and issuance of individual health insurance coverage.
				(2)The coverage of
			 health care and insurance related services.
				(3)Management,
			 operations, and investment activities of a health insurance issuer.
				(4)Liability loss
			 control and claims administration.
				(c)Responsibility
			 of secondary stateThe
			 secondary State that is participating in an interstate compact, or the State in
			 which the individual resides, may require a health insurance issuer—
				(1)to pay premiums
			 and taxes;
				(2)to submit to
			 examination of financial condition;
				(3)to comply with
			 State laws regarding fraud and abuse; and
				(4)to comply with
			 laws regarding unfair claims practices.
				(d)DisclosureThe
			 health insurance issuer must provide a clear disclosure to the individual that
			 the issuer is in a secondary State and all laws and regulations of the
			 secondary State are applicable.
			(e)Effective
			 dateThis subsection shall apply beginning 1 year after the date
			 of the enactment of this Act.
			(f)DefinitionsIn
			 this section:
				(1)The terms
			 health insurance coverage and health insurance
			 issuer have the meanings given such terms in section 2791 of the Public
			 Health Service Act.
				(2)The term
			 State means each of the 50 States and the District of
			 Columbia.
				
